Title: To James Madison from Richard Forrest, 25 July 1809
From: Forrest, Richard
To: Madison, James


Dear Sir,
City of Washington July 25th. 1809
The enclosed letter contains an acknowledgment of the remittance made to Jacob Adams for the wine imported in his Ship from Madeira, which it is right you should have. I have recd a similar one from Mr. Gelston for 146 dollars, which I am unable to send by the present Mail, having left it at home this Morn’g.
The News from England has astonished every person I have heard speak on the subject. The attack on the Chesapeake did not produce half so violent a sensation.
If Mr. Jackson (whose arrival may be hourly expected) be equal to the portrait drawn of him by Mr. King, he must be the very ditto of Canning’s self.
The death of Judge Ducket has left a vacancy on the bench of this District. I have heard several spoken of as suitable to succeed him. Among them, Francis Digges, of Chs. County, Alexander Scott of George Town, Archd. Van Horn, & Wm. Sprigg of Prince Georges County. I know them all well. Digges was regularly educated to the Bar, was Prosecutor for several years in Charles, St. Marys & Calvert Counties, has served in the Legislature of Maryland, and for several years a Member of the Governors Council. Scott and Van Horn are both respectable; but certainly inferior to the former. I remain with the highest re[s]pect Your very humble Sert
Richd. Forrest.

Be pleased to present my best respects to Mrs. Madison, & Mrs. & Mr Cutts.
